      Case 1:20-cv-06558-PGG Document 4 Filed 08/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YVETTE ROSARIO,
                          Plaintiff,
               -v-                                              ORDER

COMMISSIONER OF SOCIAL SECURITY,                           20 Civ. 6558 (PGG)

                          Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that by August 26, 2020, Plaintiff will file a

renewed application to proceed in forma pauperis that provides answers to Questions 1

and 2 of the application form.

Dated: New York, New York
       August 19, 2020
